Dismissed and Opinion Filed October 23, 2014




                                             Court of Appeals
                                                              S     In The


                                      Fifth District of Texas at Dallas
                                                         No. 05-14-01320-CV
                                                         No. 05-14-01321-CV
                                                         No. 05-14-01322-CV

                                           IN RE KEPHREN THOMAS, Relator

                          Original Proceeding from the Criminal District Court No. 2
                                            Dallas County, Texas
                            Trial Court Cause No. F1450677, F1450678, F1450679

                                            MEMORANDUM OPINION
                       Before Chief Justice Wright, Justice FitzGerald, and Justice Francis
                                          Opinion by Justice FitzGerald
            Relator filed this petition for pre-trial writ of habeas corpus contending that excessive

bail has been set in his case, that his bail should be reduced or he should be released on personal

recognizance bond because the state is not yet ready for trial, and that he is a victim of selective

enforcement of the law and selective prosecution.                                The intermediate courts of appeals have no

original jurisdiction over petitions for habeas corpus relief in connection with criminal

proceedings.1 Only the court of criminal appeals, and the district and county court have original

jurisdiction over petitions for writs of habeas corpus in criminal proceedings.2


     1
         TEX. GOV'T CODE ANN. § 22.221(d) (West 2005) (limiting habeas corpus jurisdiction of intermediate courts of appeals to civil matters).
     2
        TEX. CODE CRIM. PROC. ANN. art. 11.05 (West 2004) (granting original jurisdiction in cases seeking writs of habeas corpus in criminal
cases to the court of criminal appeals, districts courts, and county courts).
      Because we lack jurisdiction, we DISMISS the petition.




                                                 /Kerry P. FitzGerald/
141320F.P05                                      KERRY P. FITZGERALD
                                                 JUSTICE




                                           –2–